 

SEPARATION AND RELEASE AGREEMENT
 
This SEPARATION AND RELEASE AGREEMENT (this "Agreement") is made and entered
into by and between US Dataworks, Inc., a Nevada corporation (the "Company"),
and John T. McLaughlin ("Executive") on and as of this 26th day of July, 2010. 
The Company and Executive are sometimes referred to collectively herein as the
“Parties” and individually as a “Party.”
 
WITNESSETH:
 
WHEREAS, Executive was the Chief Accounting Officer and Secretary of the
Company;
 
WHEREAS, the Executive and the Company have agreed that (i) Executive has
resigned from his officer positions effective as of July 1, 2010 (the “Officer
Resignation Date”) and (ii) Executive will continue to be employed by the
Company through August 15, 2010, on which date he will be deemed to have
resigned from his employment with the Company (the “Employment Resignation
Date”); and
 
WHEREAS, the Executive and the Company desire to enter into the agreements
herein contained; and
 
WHEREAS, it is the further desire of the Company and Executive that they enter
into a written agreement in order to confirm and establish their respective
rights, duties, and obligations, to resolve any and all claims and differences
that may exist or that in the future may arise, and for Executive to release the
Company from any and all claims or other matters as set forth herein.
 
NOW, THEREFORE, for and in consideration of the foregoing premises and the
consideration more fully set forth hereinafter, and intending to be legally
bound hereby, the Parties mutually agree as follows:
 
1.       COMPANY REFERENCES.  All references used herein to the "Company" shall
refer to US Dataworks, Inc. and its subsidiaries and affiliates and the
successors of the Company and its subsidiaries and affiliates.  The term
“Company” shall also refer to Employer Flexible HR, Inc. (“EFHR”) and its
subsidiaries and affiliates and the successors of EFHR and its subsidiaries and
affiliates.  It is further agreed that EFHR shall be deemed a third party
beneficiary of this Agreement and shall be entitled to enforce the provisions
hereof as is necessary to protect the interests of EFHR to the same extent as
the Company.
 
2.       OFFICER RESIGNATION DATE; EMPLOYMENT RESIGNATION DATE; TRANSITION
DUTIES.  Effective as of the Officer Resignation Date, Executive hereby tenders,
and Company accepts, Executive's resignation from any and all board seats,
offices and other official positions that Executive may hold with the Company. 
Notwithstanding such resignation, the employment relationship between Executive
and the Company shall continue until the Employment Resignation Date, at which
time the employment relationship between the Executive and the Company shall
terminate and cease and neither party shall have any further rights or
obligations with respect to or arising from such employment relationship except
as provided herein.  In furtherance of the foregoing, effective as of the
Employment Resignation Date, Executive hereby tenders, and Company accepts,
Executive's resignation from his employment with the Company.  From the Officer
Resignation Date through the Employment Resignation Date, Executive shall devote
his full time and best efforts and abilities to the business and affairs of the
Company and shall assist in the transition of his duties and perform such other
tasks as are reasonably requested by the Company, including, without limitation,
assisting with all SEC filings made by the Company during such period.
 
-5-

--------------------------------------------------------------------------------


3.       SEVERANCE BENEFITS.  Provided that the Severance Conditions (defined
below) are met at the time of each of the payments contemplated by this Section
3, following the Employment Resignation Date, the Company will pay to Executive
an amount equal to four and one-half (4 ½) months of his annual base salary in
effect as of the Officer Resignation Date ($45,000), subject to withholdings for
payroll taxes and other appropriate withholdings.  These severance payments
shall be made in equal installments in accordance with the Company’s existing
payroll practices over the period beginning on the day after the Employment
Resignation Date and ending on December 31, 2010.  US Dataworks, Inc. will be
responsible for funding the severance payments due under this Section 3, which
may be processed through EFHR.  In no event will EFHR be held responsible by the
Executive for any failure of the Company to make such severance payments or any
other payments hereunder.  In addition, the Company will reimburse the Executive
for his costs in obtaining health insurance under his spouse’s current health
insurance plan for the first four months following the Employment Resignation
Date, which the Parties agree shall be fixed in the amount of $700 per month for
four months (with each reimbursement payment being due on or before the last day
of the first four calendar months following the Employment Resignation Date). 
As used herein, the term “Severance Conditions” means (i) on or after the
Employment Resignation Date but before the first severance payment is due, the
Executive shall have executed and delivered to the Company an updated release in
the form contained in Section 6 hereof but effective as of the date that such
release is executed and delivered by the Executive and (ii) the Executive shall
be in full compliance with all of his obligations under this Agreement.
 
As additional severance pay, the Company will pay an additional amount (the
Additional Severance Amount) to Executive equal to:
 
[the 62,500 shares of the Company’s common stock held by Executive] multiplied
by [($0.40 per share) minus (the five-day average of the closing prices of the
Company’s common stock on August 9, 10, 11, 12 and 13 as reported on the OTCBB].
 
For example, if the five-day average of the closing prices for the Company’s
common stock is $0.20, the Additional Severance Amount will be $12,500.
 
If the five-day average of the closing prices for the Company’s common stock is
greater than or equal to $0.40, the Additional Severance Amount will be $0.
 
The Additional Severance Amount will be added to the $45,000 total severance
payment specified above and will be payable over the same period.  For example,
if the Additional Severance Amount is $12,500, Executive will receive a total
severance payment of $57,500 payable through December 31, 2010 as specified
above.
 
-6-

--------------------------------------------------------------------------------


 
4.       STOCK OPTIONS.  The Parties acknowledge and agree that, as of the
Officer Resignation Date, Executive holds the following stock options, all of
which are fully vested and exercisable as of the Officer Resignation Date (the
“Executive Options”): (i) options to purchase 15,000 shares of the Company’s
common stock at an exercise price of $0.79 per share, (ii) options to purchase
15,200 shares of the Company’s common stock at an exercise price of $0.47 per
share and (iii) options to purchase 90,000 shares of the Company’s common stock
at an exercise price of $0.61 per share.  The Parties further acknowledge and
agree that the Executive Options will be governed by the stock option plan and
granting instruments pursuant to which the Executive Options were granted, which
governing documents provide, among other things, that if the Executive Options
are not exercised within 90 days after the Employment Resignation Date, they
will be deemed forfeited and cancelled.
 
5.       WELFARE BENEFIT PLAN CONTRIBUTIONS AND ACCRUALS.  After the Employment
Resignation Date, the Company shall not be obligated to continue, pay for, or
provide Executive's health, dental, disability, life insurance and any other
"welfare benefits" (as such term is defined under Section 3(1) of ERISA) or
fringe benefits or perquisites; provided, however, that the Executive will be
eligible for COBRA benefits as are available to the employees of the Company
generally.
 
6.       RELEASE AND WAIVER OF CLAIMS BY EXECUTIVE.  For good and valuable
consideration, including the Company's agreements contained herein, the
Executive hereby releases, discharges and forever acquits the Company, its
affiliates and the past, present and future stockholders, members, partners,
directors, managers, officers, employees, agents, attorneys, heirs, legal
representatives, successors and assigns of the foregoing, in their personal and
representative capacities (collectively, the "Company Parties" or singularly, a
“Company Party”), from liability for, and hereby waives, any and all claims,
damages, punitive damages, attorneys’ fees and causes of action of any and every
kind, whether in contract or in tort, known or unknown, matured or unmatured, at
law or in equity, including, but not limited to, any and all claims for breach
of contract, breach of fiduciary duty, torts, intentional torts, negligence,
gross negligence and claims arising under or by virtue of any state or federal
statute or constitution, for all actions and/or inactions by the Company
occurring on or before the date this Agreement is executed and delivered by the
Executive, including, but not limited to, all matters related to Executive's
employment with the Company on or prior to the date of this Agreement, including
without limitation any alleged violation through the date of this Agreement of
(i) the Age Discrimination in Employment Act of 1967, as amended; (ii) Title VII
of the Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991,
as amended; (iv) Section 1981 through 1988, and Section 2000 et seq., of Title
42 of the United States Code, as amended; (v) the Employee Retirement Income
Security Act of 1974, as amended; (vi) the Immigration Reform Control Act, as
amended; (vii) the Americans with Disabilities Act of 1990, as amended; (viii)
the Fair Labor Standards Act, as amended; (ix) the Occupational Safety and
Health Act, as amended; (x) the Worker Adjustment and Retraining Notification
Act of 1988; (xi) the Sarbanes-Oxley Act of 2002, as amended; (xii) the Equal
Pay Act, as amended; (xiii) the National Labor Relations Act, as amended; (xiv)
the Family and Medical Leave Act, as amended; (xv) the Older Workers Benefit
Protection Act, as amended; (xvi) the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended; (xvii) the Health Insurance and Portability
Accountability Act of 1996, as amended; (xviii) 29 U.S.C. Section 201 et seq.;
(xix) 29 U.S.C. Section 206; (xx) 29 U.S.C. Section 1001, et. seq.; (xxi) the
Texas Health and Safety Code, (xxii) the Texas Payday Act, (xxiii) the Texas
Commission on Human Rights Act, (xxiv) the Texas Labor Code (including but not
limited to Chapters 21, 61 and 451thereof), (xxv) any other state or federal
employment or civil rights act or provision of law, and any and all claims for
severance pay or benefits under any compensation or employee benefit plan,
program, policy, contract or other arrangement; (xxvi) any other state
anti-discrimination law; (xxvii) any other state wage and hour law; (xxviii) any
other local, state or federal law, regulation, or ordinance; and/or (xxix) any
public policy, contract, tort, or common law claim (collectively, the “Released
Claims”). The Released Claims shall also include (i) any allegation for costs,
fees, or other expenses including attorneys' fees incurred in these matters;
(ii) any and all rights, benefits, or claims the Executive may have under any
employment contract, incentive compensation plan, or stock option plan with any
Company Party, or to any ownership interest in any Company Party; and (iii) any
claim for compensation or benefits of any kind.  The foregoing release is not
intended to indicate that any such claims exist or that, if they do exist, they
are meritorious.  Rather, the Executive is simply agreeing that, in exchange for
the consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that the Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived.  By signing this Agreement, the Executive is bound by
it.  Anyone who succeeds to the Executive's rights and responsibilities, such as
heirs or the executor of the Executive's estate, is also bound by this
Agreement.  The foregoing release also applies to any claims brought by any
person or agency or class action under which the Executive may have a right or
benefit.  THE FOREGOING RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR
PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT
LIABILITY, OF ANY OF THE COMPANY PARTIES.
 
-7-

--------------------------------------------------------------------------------


 
The Executive affirms that he has not filed, caused to be filed, and presently
is not a party to, any claim, complaint, or action against the Company in any
forum or form.  The Executive further affirms that he has been paid and/or has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits are due to
him.  The Executive furthermore affirms that he has no known workplace injuries
or occupational diseases and has been provided and/or has not been denied any
leave requested under the Family and Medical Leave Act of 1993.  The Executive
agrees not to bring or join any lawsuit against any of the Company Parties in
any court relating to any of the Released Claims.  The Executive represents that
he has not brought or joined any lawsuit or filed any charge or claim against
any of the Company Parties in any court or before any government agency and has
made no assignment of any rights the Executive has asserted or may have against
any of the Company Parties to any person or entity, in each case, with respect
to any Released Claims.  If the Executive brings or joins any lawsuit against
any of the Company Parties in any court (except as necessary to protect the
Executive's rights under this Agreement or with respect to the Executive's entry
into this release) relating to any of the Released Claims, and the Executive is
the prevailing party in such lawsuit, the Executive shall be obligated to return
to the Company all amounts paid to the Executive under this Agreement, to the
extent permitted under applicable law and ordered by the court.  Further, if the
Executive violates the covenant not to sue set forth in this paragraph, the
Executive shall be required to pay all costs and expenses (including the
reasonable fees of counsel, related disbursements of counsel and court costs)
incurred by any Company Party to defend such lawsuit or other claim.
 
-8-

--------------------------------------------------------------------------------


By executing and delivering this Agreement, the Executive acknowledges that:
 

 
(a) 
The Executive has carefully read this Agreement;
       
(b) 
The Executive has been afforded the opportunity to take at least 21 days to
consider this Agreement before executing and delivering it to the Company and,
to the extent the Executive executed and delivered this Agreement to the Company
in less than 21 days, the Executive did so voluntarily with full knowledge that
he could have taken longer to consider this Agreement but deemed such additional
time unnecessary.
       
(c) 
The Executive has been and hereby is advised in writing that the Executive may
at his option, discuss this Agreement with an attorney of his choice and that
the Executive has had adequate opportunity to do so; and
       
(d) 
The Executive fully understands the final and binding effect of this Agreement;
the only promises made to the Executive to sign this Agreement are those stated
herein; and the Executive is signing this Agreement voluntarily and of the
Executive’s own free will, and that the Executive understands and agrees to each
of the terms of this Agreement.

 
Notwithstanding the initial effectiveness of this Agreement, the Executive may
revoke the delivery (and therefore the effectiveness of this Agreement within
the seven-day period beginning on the date the Executive executes and delivers
this Agreement to the Company (such seven day period being referred to herein as
the “Release Revocation Period").  To be effective, such revocation must be in
writing signed by the Executive and must be delivered to the Chief Executive
Officer of the Company (or his authorized representative) before 11:59 p.m.
Texas time, on the last day of the Release Revocation Period.  If an effective
revocation is delivered in the foregoing manner and timeframe, this Agreement
shall be of no force or effect and shall be null and void ab initio .  No
consideration shall be paid or provided if this Agreement is revoked by the
Executive in the foregoing manner.
 
7.          COOPERATION AND INDEMNIFICATION.  Executive agrees to make himself
freely available to cooperate in the defense and in the preparation of the legal
response to any matter covered thereunder.  Executive agrees to cooperate to the
fullest extent of his abilities with Company and, if requested by Company to do
so, with any attorney, expert or other person Company may designate, in the
investigation, defense and resolution of any threatened or asserted litigation,
claim, potential claim, or investigation initiated by or involving the Company,
including, without limitation, truthfully testifying on behalf of Company in
connection with any such investigation or proceeding.
 
-9-

--------------------------------------------------------------------------------


8.           NON-ADMISSION OF LIABILITY.  This Agreement shall not constitute or
be construed as an admission by the Company or any other person or entity of any
liability to, or the validity of, any claim by the Executive.  Executive
acknowledges and agrees that he has been treated in a fair and lawful manner,
and it is agreed between the Parties that nothing herein is intended or shall be
construed as an admission of fault or liability by the Company or its directors,
officers, employees, agents, successors and assigns.
 
9.           NO DISPARAGEMENT.  Executive agrees that he will not disparage,
harm or embarrass the Company or its directors, officers, employees, agents or
successors; provided however, that Executive shall retain the right to discuss
information concerning the duties and responsibilities of his former employment
with prospective employers; and provided further, that Executive fully retains
the right to inform his legal counsel of all matters concerning  his former
employment and the termination thereof if said information is communicated as a
matter of confidential attorney-client privilege.  Executive shall not make any
statements, whether regarded as true or not, which would have the effect of
causing any existing or prospective lenders, purchasers, creditors, customers,
suppliers, employees or other persons or entities to question the financial
condition, integrity, reputation, character or quality of the Company, or its
management, employees, and affiliates.  Executive shall not at any time make any
voluntary statement of any kind, or make any untrue statement while under any
compulsory legal process, which is calculated to, or which foreseeably will,
damage the business or reputation of the Company or its affiliates, or the past
or present directors, officers or employees of any of them.
 
The Company agrees that it will not disparage, harm or embarrass Executive;
provided however, that Company shall retain the right to discuss information
concerning the duties and responsibilities of Executive in connection with his
employment with the Company with prospective employers of Executive; and
provided further, that the Company fully retains the right to inform its legal
counsel of all matters concerning Executive’s former employment and the
termination thereof if said information is communicated as a matter of
confidential attorney-client privilege.  The Company shall not at any time make
any voluntary statement of any kind, or make any untrue statement while under
any compulsory legal process, which is calculated to, or which foreseeably will,
damage the reputation of Executive.
 
10.         CONFIDENTIAL INFORMATION.
 
(a)  Executive agrees that  he shall not, without the express written consent of
the Chief Executive Officer of the Company, directly or indirectly communicate
or divulge to, or make available to, or use for his own benefit or for the
benefit of, any competitor or any other person or entity, any of the Company's
trade secrets, proprietary data, proprietary technology, commercial information
or other confidential information (hereafter collectively referred to as
“confidential information”), which confidential information was communicated to
or otherwise learned or acquired by Executive during his employment relationship
with the Company, except that Executive may disclose confidential information
only to the extent that disclosure is required (i) at the Company's written
direction or (ii) by a court or other governmental agency of competent
jurisdiction. As long as such matters remain confidential information, Executive
shall not use such confidential information in any way or in any capacity other
than as expressly consented to by the Chief Executive Officer of the Company. 
The provisions of this Section 10 are in addition to any other prior
confidentiality and/or similar agreements between the Company and the Executive
designed to protect the Company in any way.
 
-10-

--------------------------------------------------------------------------------


 
(b)  Such confidential information includes, but is not limited to, personnel
information, ideas, discoveries, designs, inventions, improvements, trade
secrets, know-how, manufacturing processes, design specifications, writings and
other works of authorship, computer programs, patent information, coding and
programming data, software development plans, software design documents and
information, other intellectual property data, financial information, accounting
information, marketing plans, customer lists and data, business plans or methods
and the like, that relate in any manner to the actual or anticipated business of
the Company.
 
(c)  Executive agrees that all records, drawings, data, samples, models,
correspondence, manuals, notes, reports, notebooks, proposals, and any other
documents concerning the Company's customers or products or other technical or
business information used by the Company and any other tangible materials or
copies or extracts of tangible materials regarding the Company's operations or
business, received by Executive during his employment with the Company are, and
shall be, the property of the Company exclusively.  Executive agrees to
immediately return to the Company all of the material mentioned above, including
writing notes, memoranda or notes taken by Executive and all tangible materials,
including, without limitation, correspondence, drawings, blueprints, letters,
notebooks, reports, flow-charts, computer programs and data proposals. No copies
will be made by Executive, or retained by Executive, of any such confidential
information, whether or not developed by Executive.
 
(d)  Executive agrees that he shall engage in no act which is intended, or may
reasonably be expected, to harm the reputation, business, prospects, or
operations of the Company.
 
(e)  The Parties agree that any and all inventions, ideas, concepts, works of
art, writings and all other work product conceived, created or developed by
Executive, either solely or jointly with others, in the course or as a result of
or during his employment with the Company (“Work Products”), is proprietary to
Company and constitutes confidential information subject to this Agreement.  The
Parties further agree that Company is the sole owner of all such Work Products. 
Executive further agrees (i) that, to the extent not already transferred to the
Company, he hereby transfers and assigns to the Company all Work Products and
all patent rights, copyrights and other intellectual property rights thereunder
and (ii) to execute and deliver any and all instruments of transfer and other
documents that the Company reasonably requests to effect the foregoing.
 
11.         COMPANY PROPERTY.  Executive agrees that upon the earlier of the
Employment Resignation Date and the request by the Company, he will return to
the Company all property of the Company previously provided to him and/or
otherwise in his possession or control, including, without limitation, all
laptops, computers, cell phones, PDAs, electronic equipment, credit cards,
company vehicles, building access cards and the like.  Notwithstanding the
foregoing, Executive may keep his current cell phone number.
 
12.         WAIVER OF AGE DISCRIMINATION CLAIMS.  Executive specifically,
knowingly and voluntarily waives any and all rights and claims arising under the
Age Discrimination in Employment Act (ADEA), which claims have arisen as of the
date this Agreement is executed by Executive.  Executive acknowledges that the
consideration set forth in Section 3 hereof includes consideration for
Executive's agreement herein to waive any and all rights and claims arising
under the ADEA.
 
-11-

--------------------------------------------------------------------------------


13.         SEVERABILITY.  The parties acknowledge and agree that each provision
of this Agreement shall be enforceable independently of every other provision.
Should any provision of this Agreement be declared by a court of competent
jurisdiction to be unenforceable or invalid as drafted, it may and shall be
reformed or modified by a court to the form of an enforceable and valid
provision that achieves, to the greatest extent possible, the result intended by
the Parties in drafting and agreeing to the unenforceable and invalid provision.
In the event that a court should decline to so reform or modify such a
provision, or determine that no enforceable and valid provision can be created
to achieve the intended result, the unenforceability and invalidity of the
remaining provisions of this Agreement shall not be affected thereby and said
unenforceable or invalid provision shall be deemed not to be a part of this
Agreement and the remaining provisions hereof shall remain in full force and
effect.
 
14.         NO WAIVER; HEADINGS.  The Parties acknowledge and agree that the
failure of either party to enforce any provision of this Agreement shall not
constitute a waiver of that provision, or of any other provision in this
Agreement.  The headings of sections as used herein are intended for reference
purposes only and shall not affect the interpretation of this Agreement.
 
15.        ENTIRE AGREEMENT.  The Parties acknowledge and agree that this
Agreement constitutes the complete and entire agreement between the Parties;
that the Parties have executed this Agreement based upon the express terms and
provisions set forth herein and therein; that the Parties have not relied on any
representations, oral or written, which are not set forth in this Agreement;
that no previous employment, severance or other agreement, whether oral or
written, shall have any effect on the terms and provisions of this Agreement
except as expressly provided herein; and that all such previous agreements,
except as expressly provided in this Agreement, are expressly superseded and
revoked by this Agreement.  The Executive hereby declares and represents that no
promise, inducement, or agreement not contained in this Agreement has been made
or offered to him, and that the terms hereof are contractual and not a mere
recital.
 
16.         AMENDMENT.  This Agreement shall not be modified by any subsequent
agreement unless the modifying agreement (a) is in writing, (b) contains an
express provision referencing this Agreement, (c) is executed by a designated
officer of the Company, and (d) is executed by Executive.
 
17.         CONSULTATION WITH LEGAL COUNSEL.  Executive acknowledges and agrees
that he has been provided a reasonable time to review this Agreement with legal
counsel and to consider the terms and provisions of this Agreement.  Both
Parties acknowledge and agree that they are voluntarily entering into this
Agreement, after consultation with their legal counsel if so desired, and after
full disclosure of all the facts and circumstances surrounding the execution of
this Agreement and its legal effect.
 
18.         BINDING EFFECT.  This Agreement shall inure to the benefit of the
Company (as defined in Section 1 hereof), and to its successors and assigns, and
to the persons released hereunder pursuant to Section 6 hereof.  This Agreement
shall inure to the benefit of Executive and his heirs, executors and personal
representatives.  This Agreement is personal to Executive, and Executive may not
assign, delegate or otherwise transfer any of his rights, duties or obligations
hereunder without the prior written consent of the Chief Executive Officer of
the Company, and any attempt to do so without such prior written consent shall
be deemed void and of no force and effect.
 
-12-

--------------------------------------------------------------------------------


19.         NOTICES.  Notices provided for in this Agreement shall be in writing
and shall be deemed to have been duly received (a) when delivered in person or
sent by facsimile transmission, (b) on the first business day after it is sent
by air express overnight courier service, or (c) on the fourth business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:
 
(1)
If to the Company, addressed to:

 
US Dataworks, Inc.
One Sugar Creek Center Blvd.; 5th Floor
Houston, Texas 77478
Attn: Chief Executive Officer
Fax: 281-504-8101
 
(2)
If to Executive, addressed to:

 
John T. McLaughlin
xxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxx
 
If faxed, through his attorney, xxxxxxxxxxxxxxx
Fax: xxxxxxxxxxxxxx
 
Or to such other address as either Party may have furnished to the other Party
in writing in accordance with this Section 19.
 
20.        EXECUTIVE ACKNOWLEDGMENT/NO STRICT CONSTRUCTION.  The Executive
represents to Company that he is knowledgeable and sophisticated as to business
matters, including the subject matter of this Agreement, that he has read this
Agreement and that he understands its terms and conditions.  The Parties agree
that the language used in this Agreement shall be deemed to be the language
chosen by them to express their mutual intent, and no rule of strict
construction shall be applied against either Party.  Executive also represents
that he is free to enter into this Agreement. Executive acknowledges that he has
had the opportunity to consult with counsel of his choice, independent of the
Company's counsel, regarding the terms and conditions of this Agreement.
 
21.         GOVERNING LAW.  The laws of the State of Texas, without regard to
its conflicts of law provisions, shall govern the enforceability, interpretation
and legal effect of this Agreement.
 
-13-

--------------------------------------------------------------------------------


22.        COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Facsimile signatures shall be enforceable.
 
STATEMENT BY EXECUTIVE : THE COMPANY HAS ADVISED ME IN WRITING TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.  I HAVE CAREFULLY READ AND FULLY
UNDERSTOOD THE PROVISIONS OF THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME AND
OPPORTUNITY (NOT LESS THAN A PERIOD OF 21 DAYS) TO CONSULT WITH MY PERSONAL TAX,
FINANCIAL AND LEGAL ADVISORS PRIOR TO EXECUTING THIS AGREEMENT, AND I INTEND TO
BE LEGALLY BOUND BY ITS TERMS.  I UNDERSTAND THAT I MAY REVOKE MY CONSENT TO
THIS AGREEMENT WITHIN SEVEN (7) DAYS FOLLOWING THE DATE I SIGN IT BY NOTIFYING
THE COMPANY OF MY REVOCATION; THEREAFTER, I CANNOT REVOKE THIS AGREEMENT.  I
UNDERSTAND THAT MY RIGHTS UNDER THIS AGREEMENT ARE CONTINGENT ON MY SIGNATURE
BELOW, AND NOT REVOKING THIS AGREEMENT WITHIN THE 7-DAY PERMITTED REVOCATION
PERIOD. I ACKNOWLEDGE THAT THE PAYMENTS DESCRIBED IN SECTION 3 HEREOF WILL NOT
BE MADE IF THIS AGREEMENT IS REVOKED.
 
[SIGNATURE PAGE FOLLOWS]
 
-14-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.
 

  US DATAWORKS, INC.          
 
By:
/s/ Randall J. Frapart       Randall J. Frapart, Chief Financial Officer        
 

                             

  EXECUTIVE:          
 
By:
/s/ John T. McLaughlin       John T. McLaughlin          

 
-15-

--------------------------------------------------------------------------------

